Citation Nr: 0309256	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  97-20 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1969, and from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In a 
January 1996 rating decision the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for degenerative disk 
disease of the lumbar spine.

In March 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a low back disability, 
and remanded the matter to the RO for further development.  
The Board also remanded the issues of entitlement to service 
connection for an undiagnosed illness manifested by multiple 
chemical sensitivities and entitlement to a higher initial 
rating for an undiagnosed illness manifested by multiple 
joint pain, for the issuance of a statement of the case on 
both issues.  

A statement of the case was issued in March 2003 regarding 
the issues of service connection for an undiagnosed illness 
manifested by chemical sensitivities, and rating in excess of 
40 percent for an undiagnosed illness manifested by joint 
pain.  However, a substantive appeal has not been filed.  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 (2002).  
Therefore, these issues are not before the Board at this 
time.

In March 2003 the RO most recently affirmed the denial of 
entitlement to service connection for a low back disorder.  
The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  A chronic acquired low back disorder was not shown in 
service or for approximately two years thereafter; nor was 
osteoarthritis disabling to a compensable degree during the 
first post service year.

3.  The probative, competent evidence of record establishes 
that any current low back disorder no matter how diagnosed is 
not linked to active service on any basis.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  .  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records from the veteran's 
first period of active duty shows there were no complaints 
of, diagnosis of or treatment for any back disorders.

A review of the service medical records from the veteran's 
second period of active duty reveals there were no complaints 
of, diagnosis of or treatment for any back disorders.  On a 
Report of Medical History completed in April 1992, the 
veteran denied experiencing recurrent back pain.

A VA general medical examination was conducted in July 1993.  
The veteran reported that earlier that month, he had 
developed low back pain associated with pain down his left 
leg.  He reported that his physician diagnosed sciatica and 
that x-rays revealed early mild degenerative disc disease at 
L2 L3 and L1, L2, and L5, S1.  The VA examiner diagnosed 
degenerative disc disease of the lumbar spine.

A private x-ray report of July 1993 reflects a reported 
impression of early to mild degenerative disc disease at 
L1/2, L2/3 and L5/S1.  

On VA joints examination of February 1995, x-rays of the 
lumbar spine were obtained and revealed minimal spur 
formation at L2 and L3 with slight narrowing of the L2-L3 
disc interspace.  

Private records include a December 1995 x-ray report.  The 
study revealed mild degenerative changes in the lumbar spine 
with narrowing of the L2-3 and L5-S1 intervertebral disc 
spaces.  

A second VA joints examination was conducted in May 1996, and 
x-rays showed no change since the studies obtained in 
February 1995.  It was noted the veteran had long standing 
low back pain.  The pertinent diagnosis was degenerative 
joint disease of the lumbar spine.

In May 1996 DBC, DO, noted the veteran informed him that he 
had been performing very physical labor, and had to sleep on 
top of trucks during the Persian Gulf War which, the author 
opined, would hasten the onset of degenerative joint disease 
of the back.  The treatment records from this physician, 
covering the period from 1994 to 1997, reflect ongoing 
complaints of and treatment for the veteran's low back pain, 
as well as the diagnosis of degenerative joint disease.  

VA outpatient treatment records have been associated with the 
claims files.  Degenerative disk disease of the lumbar spine 
was included as an assessment in December 1996.  

VA records dated in 1997 reflect the ongoing complaints of 
and treatment for degenerative disc disease of the lumbar 
spine.  The records also reflect the veteran's report that 
his low back pain began in 1991 while driving trucks in the 
Persian Gulf, and had progressed since that time.  

A computed tomography (CT) report of June 1997 reflects an 
impression of bulging discs at L3-4 and L4-5 with compromise 
of intervertebral foramina at L3-4 and L4-5.  An 
electromyography (EMG) report of July 1997, revealed a normal 
study with no evidence of right radiculopathy.  It was noted 
that the veteran had reported progressive low back pain since 
1991 and pain radiating down the right lower extremity.  
There had been no previous trauma of the spine, and no known 
diabetes.  Low back pain without radiculopathy was noted in 
September 1997.  Combination facet/discogenic pain with a 
mild radicular component was noted in October 1997.

Lay statements, dated in June 1997, have been associated with 
the claims files.  The authors reported they observed the 
veteran to have back pain.

In a May 1997 treatment report, HAS (initials), PhD, DAABM, 
DIABM, FABMP, reported that the veteran was having problems 
with back pain.  He had been participating in physical 
therapy.  

In November 1997, the veteran participated in a hearing 
conducted at the RO by a hearing officer.  He testified that 
while on active duty during the Persian Gulf War, at times he 
had to sleep on concrete floors.  He had been active and 
without back pain prior to going to the Persian Gulf.  He 
first noticed back pains during the summer of 1993 while 
working with the Forest Service.

Private records show that in March and April 1998, the 
veteran received epidural injections for lumbar radiculitis 
with myofacial pain.  On the April 1998 visit, he reported 
low back pain with forward flexion or hyperextension of the 
lower back.  

A VA fibromyalgia examination was conducted in May 1998.  The 
pertinent impression was low back pain that appeared to be 
separate from fibromyalgia with a diagnosis of discogenic 
disease having been established to the satisfaction of his 
doctors.

VA records dated in 1998 and 1999, reflect the ongoing 
complaints of and treatment for degenerative disc disease of 
the lumbar spine.  

In an April 1999 letter from KFO (initials), a physical 
therapist, it was noted that the veteran was referred for 
physical therapy with a diagnosis of low back pain and 
lumbosacral radiculitis.  KFO provided details regarding the 
veteran's physical therapy sessions and progress.  

In accordance with the Board's March 2000 remand, a VA 
examination of the spine was conducted in April 2000.  
Initially, the claims folder was not available for the 
examiner's review.  However, once it was received and 
reviewed, the examiner provided an addendum to his report.  
The veteran reported that he had not undergone any surgery 
and dated the onset of his symptoms to February 1990.  The 
veteran reported that he was in the Persian Gulf for six 
months, beginning in January 1991.  He stated that his duties 
included driving trucks, but not loading and unloading.  He 
did not suffer an actual injury.  When his active duty ended 
in June 1991, his back still hurt.  Since his separation from 
service, the veteran underwent physical therapy in 1993 and 
1999.  

In the addendum, the examiner noted a review of the claims 
folder and the Board's March 2000 remand.  The examiner 
pointed out that the service medical records of the veteran's 
first and second periods of service showed no complaint, 
treatment or diagnosis of any low back disorder.  The 
examiner referred to the diagnosis of degenerative disc 
disease on VA examination of July 1993.  The examiner noted 
that based on the x-rays, the diagnosis would be degenerative 
joint disease/degenerative disc disease of the lumbar spine.  
Regarding the etiology of the condition, the examiner opined 
that it developed gradually over time and is not related to 
the veteran's active duty service.  

The examiner explained that there was no history of any 
actual injury and just lying around on trucks, and/or driving 
trucks, especially since the veteran specifically stated that 
he was not loading or unloading the trucks, would not lead to 
such a condition.  The examiner went on to state that 
although the veteran reported a symptom onset of February 
1990, there was no apparent record of any symptomatology 
while the veteran was on active duty.

Another lay statement, dated in September 2002, has been 
associated with the claims files.  The author reported 
observing the veteran to have back pain.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic diseases, including osteoarthritis, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.


In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to service connection for a low 
back disability in the May 1997 statement of the case, and 
the supplemental statements of the case issued in December 
1998 and July 2002.    

Furthermore, with regard to notice the Board points out that 
in the July 2002 supplemental statement of the case, the RO 
specifically addressed the VCAA.  The supplemental statement 
of the case informed the veteran of the pertinent provisions 
of the VCAA, including the VA's duty to assist in obtaining 
evidence, and what evidence must show for entitlement.  He 
was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  The RO listed all of the evidence obtained and added to 
the record over the course of the appeal in the December 1998 
and July 2002 supplemental statements of the case.  
Therefore, the veteran has been informed of what VA has done 
to assist the claim.  Also, the letter forwarding the 
supplemental statements of the case included language 
soliciting the veteran's commentary and additional 
information.  Therefore, the duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO provided the veteran with the criteria of the VCAA and 
adjudicated his claim with this law in mind as shown by the 
July 2002 supplemental statement of the case.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with this case at this time, because the 
procedural actions of the RO are in agreement with and adhere 
to the mandates of this new law with respect to the duty to 
notify and the duty to assist the veteran in the development 
of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In light of the above, the Board finds that the duty 
to notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  Also, the veteran was afforded a VA examination 
in April 2000 as directed in the Board's March 2000 remand.  
In addition, the veteran had the opportunity to present 
testimony and evidence during a personal hearing conducted at 
the RO in November 1997, and he canceled his travel Board 
hearing scheduled for May 1999.  

The Board notes that medical opinions addressing the 
disability at issue are on file and, accordingly there is no 
need for obtaining additional medical opinion.

As there are no further indications from the veteran or his 
representative regarding any outstanding evidence, it is 
reasonable to conclude that no further evidence needs to be 
obtained.  Therefore, this is a case in which any further 
attempts to obtain any additional records would be futile, as 
all identified evidence has been obtained and associated with 
the claims folder.  38 U.S.C.A. 5103A (West Supp. 2002); 66 
Fed. Reg. 45620, 45630 (August 29, 2001) (codified at 38 
C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary.  No further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Service Connection

The veteran has been found to have a chronic acquired low 
back disorder which has been variously diagnosed.  Therefore, 
the evidence does reflect a current disability.  However, the 
evidence does not demonstrate that any chronic acquired low 
back disorder no matter how diagnosed is related to service.  

In this case, the veteran has pointed out that he suffered 
from back pain during service.  However, the service medical 
records are devoid of any findings, diagnosis or treatment of 
any back injury or condition.  Also, on the medical history 
report completed in April 1992, the veteran denied 
experiencing recurrent back pain.  Given this evidence, it is 
reasonable to conclude that there were no complaints or 
diagnoses of low back disorders during the veteran's active 
service.  

With respect to the post-service records, the first 
documented complaints of back pain and a diagnosed condition 
appear in the July 1993 VA examination report, approximately 
two years after his separation from service.  This is 
consistent with the veteran's testimony of November 1997, 
when he reported that he first noticed back pains in 1993.  
Other reports, dated later, reflect a diagnosis of 
degenerative joint disease.  Therefore, based on a 
longitudinal view of the record, the condition was not 
incurred or aggravated during service, and osteoarthritis did 
not become manifest to a compensable degree within a year of 
the veteran's separation from service.

A review of the veteran's statements and the post-service 
treatment records reflects a reported history of symptoms 
dating back to his service in the Persian Gulf in 1991.  
Therefore, it can be argued that the reported history 
indicates that the condition dates back to his active period 
of service.  


However, in LeShore v. Brown, 8 Vet. App. 406 (1995), the 
CAVC held that medical professionals are not competent to 
transform a lay history, unenhanced by medical comment, into 
competent medical evidence based on their status as medical 
professionals.  

Although the veteran has reported such a history of low back 
pain, the physicians could only confirm the veteran's 
contention through medical evaluations.  The Board notes that 
although such a history has been noted, there are no definite 
medical opinions dating the onset of the lumbar spine 
disability to the veteran's service.  

The record does include the May 1996 report wherein DBC 
opined that the veteran's performance of physical labor and 
having to sleep on top of trucks during the Persian Gulf War 
would hasten the onset of degenerative joint disease of the 
back.  However, when compared to the April 2000 VA examiner's 
opinion, the Board finds that the VA examiner's opinion 
carries greater weight in this instance.

The Board notes that the April 2000 examination was obtained 
for the purpose of determining the etiology of the veteran's 
low back disorder, rather than treatment.  

The VA examiner determined that the lumbar spine disability 
is not related to the veteran's active period of service.  
The examiner had an opportunity to review the claims folder 
that contained all of the pertinent medical reports, 
including the May 1996 report from DBC.  

Given the comprehensive review of the record shown in the VA 
examination report of April 2000, the Board places greater 
probative weight on the findings of the VA examiner as the 
review was conducted in order to determine the correct 
diagnosis of the veteran's lumbar spine disorder as opposed 
to rendering treatment.  




The Board observes that it may place greater weight on one 
medical professional's opinion over another's, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Given the opinions of record regarding the diagnosis and 
causes of the veteran's lumbar spine disorder, it is 
reasonable to conclude that it has not been related to his 
service.  Questions involving the diagnosis and etiology or 
onset of disease require diagnostic skills and are within the 
realm of medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this case, the medical evidence is devoid of 
the requisite medical opinions to establish entitlement to 
service connection.  

The only remaining evidence in support of the claim consists 
of lay assertions.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disability.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

